Citation Nr: 0716391	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-22 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 until 
November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision.


FINDING OF FACT

The medical evidence demonstrates that it is at least as 
likely as not that the veteran's basal cell carcinoma was 
caused by his time in service.


CONCLUSION OF LAW

Criteria for service connection for basal cell carcinoma have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran was diagnosed with basal cell carcinoma on his 
nose in 1999, which he asserts was caused by exposure to sun 
while serving in the Republic of Vietnam.  
The veteran's basal cell carcinoma was first diagnosed and 
treated in April 1999, and the veteran had no prior history 
of skin cancer.   The veteran indicated that he had noticed a 
spot on his nose, which was eventually diagnosed as basal 
cell carcinoma, approximately five to six years prior to its 
treatment, but he did not believe that the spot had been 
present during service.  The veteran's service medical 
records fail to show any basal cell carcinoma while the 
veteran was in service.

The veteran underwent a VA examination in March 2003, at 
which the examiner noted that the veteran had significant sun 
damage, as well as a scar on his nose from where the basal 
cell carcinoma had been removed.  The veteran reported that 
during both childhood and while in the military, he had 
excessive sun exposure without the use of sunscreen.  The 
examiner accordingly diagnosed the veteran with a history of 
basal cell carcinoma of the nose (treated), and with sun 
damage and actinic keratosis.  The examiner concluded that 
the veteran's basal cell carcinoma was related to prior sun 
exposure, and opined that the sun exposure while in the 
military may have contributed to the development of his non-
melanoma skin cancer.

The veteran underwent a second VA examination in December 
2006 where the examiner noted that the veteran had fair skin 
and grew up in the southeast, before serving for a year and a 
half in Vietnam.  The examiner explained that the current 
ideology regarding the etiology of basal cell carcinoma is 
that it results from severe intermittent sun exposure that 
can be acquired throughout an individual's lifetime.  
Nevertheless, the examiner opined that it was at least as 
likely as not that the veteran's in-service exposure caused 
the development of the basal cell carcinoma on his nose, and 
more likely than not that it contributed to the development 
of basal cell carcinoma on his nose.

Therefore, two medical opinions support the conclusion that 
the veteran's service in Vietnam caused his basal cell 
carcinoma, and no medical opinion contradicts it.  As such, 
the medical evidence makes it as likely as not that the 
veteran's basal cell carcinoma was caused by his in-service 
sun exposure, and reasonable doubt is therefore resolved in 
the veteran's favor.  Accordingly, the veteran's claim of 
entitlement to service connection for basal cell carcinoma is 
granted.
In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for basal cell carcinoma is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


